Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties herein:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that at the date of exportation of the merchandise involved herein, poly-proplene resins, manufactured in and export from. Italy to the United States, the market value or the price at which such or similar merchandise was freely sold or offered for sale in the principal markets of Italy in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States was U.S. $6.80 per 2,000 pounds less 15 per centum less insurance and freight as stated in the invoice for each lot.
IT IS EURTHER STIPULATED AND AGREED that the merchandise was appraised under Section 402(b) of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
IT IS EURTHER STIPULATED AND AGREED that the case may be submitted on the foregoing stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise herein involved, and that such value was United States $6.80 per 2,000 pounds, less 15 per centum, less insurance and freight, as stated in the invoice for each lot.
Judgment will issue accordingly.